Case 1:19-cv-05896 Document 1-2 Filed 10/18/19 Page 1 of 4 PageID #: 14




                       EXHIBIT 2
          Case 1:19-cv-05896 Document 1-2 Filed 10/18/19 Page 2 of 4 PageID #: 15




                 Steven B. Barger

                                                                            1:17-cv-04869
           First Data Corporation, et al.




    Joseph Plumeri




      225 Cadman Plaza E                                                   Hon. Frederic Block
      Brooklyn, NY 11201
                                                                          09/17/2019 10:00 am




        09/11/2019



                                                                                /s/ Shawn Shearer




                                                                                                 Steve Barger


Shawn Shearer, 3839 McKinney Ave. #155-254, Dallas, TX 75204, shawn@shearerlaw.pro, (972)-803-4499
    Case 1:19-cv-05896 Document 1-2 Filed 10/18/19 Page 3 of 4 PageID #: 16


       1:17-cv-04869




’




’




                                                                         0.00
Case 1:19-cv-05896 Document 1-2 Filed 10/18/19 Page 4 of 4 PageID #: 17
